EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Bruess on 3/5/21.
The application has been amended as follows: 
Claim 16.  The fiber optic connection of Claim 14, wherein the second optical fiber is positioned within a second groove in a second substrate that is mounted in the second housing[[,]].
For examiner’s reasons for allowance please see Notice of allowance (mailed 2/9/21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883